Exhibit 99.3 Proved 2008 Actual Developed Producing Developed Nonproducing Undeveloped Total Proved Future Gross Revenue - Production and Ad Valorem Taxes @ 7.5% - Operating Expenses - Capital Costs - Abandonment - - Future Net Revenue - Present Worth at 10 Percent - Jett Rink 18.5% WI Proved 2009 Actual Developed Producing Developed Nonproducing Undeveloped Total Proved Future Gross Revenue - Production and Ad Valorem Taxes @ 7.5% - Operating Expenses - Capital Costs - Abandonment - - Future Net Revenue - Present Worth at 10 Percent - Jett Rink 18.5% WI On June 10, 2010, the Company obtained a valuation report for each of the two leases from Richard F. Mooney, a petroleum geologist/geophysicist, based on reported well data and available production history (the “Reports”).The following is a discussion of the Reports with respect to such leases. Two wells were drilled in 2006, the Shilo #1, NE/4 SW/4 NE/4 NE/4 and the Shilo #2, SE/4 SW/4 NW/4 NE/4.The wells were drilled by a now defunct operator, Mr. Dempsey Todd Shelton, of Tulsa.The Shilo #1 originally produced 550 MCFG/D w/no water from a 10 foot Dutcher section (2940’ ─ 2950’).From June, 2007 through November, 2009, (the available production history of the well) this well produced a cumulative 61,087 MCFG at an average monthly rate of 2068 MCFG/month and 374 BO.Logs were not available for this well, but pertinent reservoir characteristics are well known.Dutcher sands typically have porosities of 15 ─ 25 %.Although the well made no water, a water saturation of 25% was assumed (again, the values for this reservoir average 14 ─ 33% in producing sands).Allowing for a 10 acre drainage, this reservoir volumetrics calculates to 588,060 cubic feet of available reservoir.This translates to a 104,738 barrel capacity, or 1,047,380 MCFG capacity.Deducting the gas already produced leaves a volume of 986,287 MCFG in place.Industry standard is a 33% primary recovery rate, leaving 284,542 MCFG available for primary recovery.If $3/MCFG is assumed (gas is presently @ $4/MCFG), this represents a potential of $853,627 revenue for a net 100% revenue interest, or @ $85,363 for a 10% revenue interest.Initial reservoir shut-in pressure was 875 psi (11/64 choke).The reservoir was perf’d and given a light acid job, but not frac’d.Historically, the production went from a high of 3,361 MCFG/M in January, 2008, and tapered off in late 2009 to a low of 625 MCFG/M in November, 2009.This probably is more representative of the quality of the operator than reservoir quality.This well, with a light frac and acid job and an ongoing program of pressure maintenance will potentially resume the volume of production formerly seen. The Shilo #2 produced from the Bartlesville sand at 2410’ ─ 2414’.Initial production was 55MCFG + 2 BO + ¼ BW per day.Initial shut-in pressure was reported @ 800 psi and the reservoir flow via a 16/64 choke.No production history is available for this well, but applying volumetric analysis as above (porosity is assumed @ 15% and water saturation @ 33%), then a reservoir volume of 175,111 cubic feet of volume is estimated in 10 acres.This translates to a volumetric equivalent of 31,189 barrels.The gas to oil ratio is roughly 27:1 and the gas equivalent is 5.5 barrels.This means original oil in place would be 10,292 barrel - equivalent by primary recovery, or about 9,924 MCFG and 368 BO from this reservoir.This represents a potential 100% revenue interest of $29,772 for gas and $22,080 for oil. A 10% revenue interest would be $2,977 and $2,208, respectively.This well also was perf’d and acidized, but not frac’d.A light frac and follow-up acid job may increase potential production. Oklahoma Corporation Commission Orders # 523196 (Bartlesville) and #30640 (Dutcher) place spacing at 40 acres on this acreage.This would increase drainage area potential by a factor of 4 to the above calculations, increasing potential of a 10% revenue interest in the Shilo #1 to $341,452 and the Shilo #2 to a potential of $20,740.Actual value of the leases will be increased by the equipment remaining in place on the lease.
